Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 6/15/2021 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 12, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker.  Kannan discloses a method for treating brain injury, including brain injury caused by cerebral palsy, and neurological disorders, including the neurological orders autism, Parkinson's disease, and multiple sclerosis, in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting PAMAM dendrimers conjugated to or complexed with one or more of anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents, and one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsion, and solutions, wherein the composition is administered once a day or less frequently in an amount effective for treatment of the neurological disorder or brain injury (abstract; page 17, line 17 to page 28, line 2; Example 23; claims 1-26).  In one embodiment, the agents are linked to a G4-PAMAM-OH dendrimer (Figures 2-8).  The invention delivers adequate concentration of the drug into the CNS to treat these conditions (Example  .
Kannan fails to teach G6-G10 PAMAM dendrimers.  Kannan further fails to teach administration in a time period of every other day or less frequently.  
Baker teaches a method of treating neurological disorders and diseases of the brain in a subject I need thereof comprising intravenously (systemically) administering to the subject a pharmaceutically acceptable composition consisting of  G6, G7, G8, G9, or G10 PAMAM dendrimers conjugated to or complexed with one or more  conjugated to or complexed with one or more therapeutic agent, including anti-inflammatories and valproic acid (an anti-excitotoxicity agent), and one or more pharmaceutically acceptable carriers (paragraphs 9-34).  The dendrimer is hydroxyl-terminated (paragraph 216).   The therapeutic agent may be a non-steroidal anti-inflammatory drug (paragraph 23) or valproic acid (an anti-excitotoxicity agent) (paragraph 160).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use G6-G10 PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The rationale for this is that Kannan is open to any generation PAMAM dendrimer.  The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6, G7, G8, G9, or G10 poly(amidoamine) (PAMAM) dendrimers are of appropriate size for conjugation to therapeutic agents.  It would have been further obvious to optimize the timing between administrations to maximize the efficacy of the active agents.   In this way, one would find administration timing of once every other day or less frequently through routine experimentation.   Kannan provides sufficient guidance to this end, as it teaches less frequent administration reduces side effects.  In the course of optimizing the timing between administrations, the artisan would find .

Claims 1-5, 7-10, 12, 19, 21, and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker in further view of Lintas (Neurobiology of Disease, 2012).  The relevant portions of Kannan and Baker are given above.
Kannan and Baker fail to teach treating Rhett Syndrome.
Lintas teaches that autism spectrum disorder and Rett Syndrome are neurodevelopment disorders that share significant neuropathological overlap (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the composition of Kannan to a patient with RTT.  The rationale for this is that Lintas teaches that its composition is effective in treating neurodegenerative diseases such as autism.  Lintas teaches that neurological features shared by autism spectrum disorder and RTT include stereotypies (typically hand movements in RTT girls), and language regression, which occurs in several ASD children and in the vast majority of RTT girls (page 58, left column).  The partial, yet significant overlap between autism spectrum disorder and RTT points toward the existence of shared molecular underpinnings (page 59, left column). As the composition of Kannan is known to be effective treating neurodegenerative diseases such as autism, it would have been obvious to administer the composition of Kannan to a patient with RTT to alleviate one or more of the symptoms of RTT.

Response to Arguments
Applicant argues that Kannan does not teach a generation G6, G7, G8, G9 or G10 PAMAM dendrimer nor the claimed dosing schedule.  Applicant argues that Baker describes a variety of dendrimers conjugated to a trigger agent, a linkage agent, a targeting agent, and at least one therapeutic agent. Baker requires conjugation of the dendrimer to transferrin to allow the dendrimer to cross the BBB, as well as a small peptide (Tet 1) to target neurons in the CNS (See paragraph [0320] of Baker). Baker focuses on compositions of generation 5 (G5) dendrimers; See e.g., paragraphs [0375]-[0376] of Baker), and does not teach or suggest electing generations G6, G7, G8, G9 or GI0 poly(amidoamine) (PAMAM). Applicant argues that Baker recites generations G2-G10 in one paragraph without establishing any basis or guidance to choose one over another.  Applicant argues that Lintas does not teach or suggest dendrimers for any purpose.  Applicant argues that they discovered that hydroxyl-terminated PAMAM dendrimers of appropriate size deliver non-protein agents for treating neurological disorders more  efficiently than PAMAM dendrimers of smaller size. Applicants' methods use large G6-G10 PAMAM dendrimers to effectively cross the BBB and deliver conjugated active agents selectively to activated microglia and/or astrocytes for efficient and effective treatment of one or more symptoms of neurological diseases. Accumulation of G6 hydroxyl PAMAM in brain is greater than that of G4 hydroxyl PAMAM 48 hours following administration, indicating an increased serum residency time of G6 and larger dendrimers, as compared to G4 dendrimers.  The dosage of G6 hydroxyl PAMAM-drug conjugates necessary for maximum therapeutic efficacy is 20% by mass of that required for G4 and smaller, as further evidenced by the Declaration by co-inventor Dr. Kannan Rangaramanujam submitted Nov 6, 2020.  Applicant argues that the data demonstrate that G6 dendrimers without targeting agents not only have enhanced brain accumulation compared to G4 dendrimers, but also enable enhanced therapeutic efficacy in vivo for treating neurological disorders. Data demonstrating enhanced delivery of multiple active agents (such as Cy5 and NAC; see Application at page 34, lines 4-8), and using multiple 
Applicant’s arguments have been fully considered but are not found persuasive.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant’s argument that the invention is non-obvious over the cited references, the examiner disagrees.  The examiner acknowledges that Kannan fails to teach G6-G10 PAMAM dendrimers, and administration in a time period of every other day or less frequently.   However, in view of Baker, it would have been obvious to use G6-G10 PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The rationale for this is that Kannan is open to any generation PAMAM dendrimer.  The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6, G7, G8, G9, or G10 poly(amidoamine) (PAMAM) dendrimers are of appropriate size for conjugation to therapeutic agents.  Regarding applicant’s argument that Baker recites generations G2-G10 in one paragraph without establishing any basis or guidance to choose one over another, the examiner’s response is that G2-G10 is not a large genus, but comprises a mere 9 species.  Applicant’s range of G6-G10 significantly overlaps with Baker’s range of G2-G10.  On this basis alone, Baker’s range of G2-G10 renders obvious the instant range of G6-G10.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05, I.  Further, Baker even specifies that G6 dendrimers may be used (paragraph 123), G7 dendrimers may be used (paragraph 123), G8 dendrimers may be used (paragraph 123), G9 dendrimers may be used (paragraph 123), and G10 dendrimers may be used (paragraph 123).   The artisan would find this teaching as strong guidance that G6 dendrimers may be used, G7 dendrimers may be used, G8 dendrimers may be used, G9 dendrimers may be used, and G10 dendrimers may be used.  Kannan was relied on for its a neurological disorder or brain injury in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting of generation 6, generation 7, generation 8, generation 9, generation 10 poly(amidoamine) (PAMAM) dendrimers, or combinations thereof, conjugated to or complexed with one or more anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents, and one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsions and solutions, wherein the composition is administered once every other day or less frequently in an amount effective for treatment of the neurological disorder or brain injury.   In the study, a single dose was used to achieve the results.  In the claimed invention, the composition is administered once every other day or less frequently, which encompasses a very large dosage regime.  The artisan would not accept, based on a single dose used to achieve the results, that the results would necessarily hold over the scope of multiple administrations over the scope of every other day or less frequently.   Further, the artisan would not expect that the results that hold for administration of G6-PAMAM-NAC to necessarily hold over the scope of administration of the genus of compounds claimed, “generation 6, generation 7, generation 8, generation 9, generation 10 poly(amidoamine) (PAMAM) dendrimers, or combinations thereof, conjugated to or complexed with one or more anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents,” which represents a vast genus of compounds encompassing a myriad of species.   It’s difficult for agents to cross the blood brain barrier, circulate in the blood, and accumulate in brain tissue.  As stated in the application at paragraph 2, “[d]rug delivery to the brain and to the central nervous system (CNS) is difficult, especially when targeted delivery to specific cells in the CNS are desirable,” and continued in paragraph 6, “[i]n addition to overcoming the blood brain barrier and diffusing in the brain parenchyma, a key challenge is targeting specific cells involved in the disease process, such as microglia and astrocytes that are involved in immune processes in the brain. This becomes especially critical in several neuroinflammatory, neurodeveloprnental and neurodegenerative disorders where diffuse neuroinflammation is a key factor and where several regions in the CNS may be involved,” and at paragraph 8, “drug and gene delivery to the brain is difficult because of the BBB, the brain microenvironment, and the diffuse nature of the neuroinflammation.”   As it is difficult for agents 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 7, 2021